Citation Nr: 0315378	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-01 696	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to May 1969, 
including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.


REMAND

The evidence of record shows that the veteran requested 
entitlement to service connection for post-traumatic stress 
disorder in August 2000.  In September 2000, he was given 
notice of the evidence needed to well-ground his claim.  In 
February 2001, the RO denied the veteran's claim on the 
merits, finding that he did not have an actual diagnosis of 
post-traumatic stress disorder based upon a verified 
inservice stressor.

The veteran's appeal came before the Board in April 2003.  At 
that time, the Board determined that the veteran had not been 
properly advised of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2002)], which is 
legislation signed into law during the pendency of the 
veteran's appeal regarding VA's enhanced duty to assist a 
claimant in substantiating claims.  Regulations implementing 
the VCAA were promulgated and the Board began advising 
claimants in writing of his/her rights and responsibilities 
under the VCAA, as well as the responsibilities of VA in 
assisting claimants in obtaining evidence, as opposed to 
remanding all cases that did not have the statutorily 
mandated notice language to the ROs.  The Board's notice 
included a request for claimants to respond within thirty 
days of the date of the letter as provided in 38 C.F.R. 
Section 19.9(a)(2)(ii).  This portion of the regulations, 
however, was recently invalidated by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit specifically found that, under the statute, a 
claimant has one year in which to submit additional evidence 
and argument in support of his/her claim following notice of 
the VCAA as opposed to only thirty days as set forth in the 
regulations at 38 C.F.R. Section 19.9(a)(2)(ii).  
Accordingly, that portion of the regulations limiting a 
veteran's response time to thirty days, 38 C.F.R. Section 
19.9(a)(2)(ii), was invalidated.  See Disabled  American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

The record shows that the Board sent the veteran notice of 
the VCAA under 38 C.F.R. Section 19.9 in April 2003.  The 
veteran has not responded to this notice.  As such, 
considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, the Board finds 
that it has no alternative but to remand this matter to the 
RO to ensure that the veteran is given proper notice of his 
rights and responsibilities under the VCAA, allowed the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.  
It is noted that due to the recent invalidation of 
regulations implementing the VCAA, the Board does not have 
the authority to cure this procedural defect itself.

In addition to remanding this matter to the RO to cure the 
procedural defect outlined above, a review of the claims 
folder indicates that additional development of the claim on 
appeal is appropriate.  Specifically, the veteran served as a 
surveyor for an artillery unit during his tour in the 
Republic of Vietnam and has reported being under fire with 
his unit for eighty-nine straight nights.  This stressor has 
not been verified.  Because records from the United States 
Army may be deemed to be independent corroboration of a 
veteran's inservice stressors by showing that a unit to which 
the veteran was attached did, in fact, experience combat 
activities while the veteran was stationed with that unit, 
attempts should be made to obtain unit histories and/or other 
documents to verify the alleged combat activities.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 


(1997).  Additionally, if the veteran's stressors can be 
verified, updated VA treatment records should be obtained 
and, if necessary, a VA examination should be scheduled to 
determine if the veteran has an Axis I diagnosis of post-
traumatic stress disorder as a result of the verified 
inservice stressors.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing 
regulations.  He should be given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive his right to the one-year 
response time required under the VCAA.  
All new evidence and/or arguments must 
be associated with the veteran's 
claims folder.

2.	The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all 
associated service documents should be 
sent to the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history for the unit 
the veteran was assigned to while in 
Vietnam.

3.	After completing the above actions, 
the veteran's psychiatric treatment 
records should be obtained.  If the 
treatment records do not include an 
Axis I diagnosis of post-traumatic 
stress disorder based on the incidents 
verified by the USASCRUR, the veteran 
should be afforded a psychiatric 
examination to determine the diagnosis 
of any and all psychiatric disorders 
which may be present.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The RO 
must provide the examiner with a 
summary of any stressors described by 
the veteran and verified by service 
records, and the examiner must be 
instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of post-traumatic stress 
disorder have been satisfied.  If the 
post-traumatic stress disorder 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established by the RO.  
The report of examination should 
include the complete rationale for all 
opinions expressed.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent records in the veteran's 
claims file or, in the alternative, 
the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




